ORIGINAL
 in THE COURT OF CRiminAL (9PPEBLS
                    flUSTDI TEXAS                        RECEiVEDIN
                         I                        COURT OF CRIMINAL APPEALS
ROD ALL? FMSCHERtneRHORn i                              SEP 14 2315


       Vs.                    Ini/mafR        ^-^,c|rj,N
                             I                  COURT OF CRIMINAL APPEALS
THE 5T7)TF 0f7HflS           I                         SEP 18 2Si5
    %P&/Ie£-                 I                       Abel Acosta, Clerk
on pennon for Di5tK£TXDnARV review mm the
DECXSZQO OFWE EIGHTH' EttTRtCT C0UPT OPRPPEftLS
ar el Pfrso tews in crti^E n&0g'/3-oo236-cj?
AFPXHmxriG A/rea/wrs conntrion mvStnTEVitE
in thMSE Ho, -I32-M5SR, WM. Ml/ID tl£M£U\f\d
 PR£SlDtnb,51TV£nG FOR, H0NtmiKE THOmftS, FROM
flt/ffLBFR W# DISTRICT CAURT OF TftRRftHT CMIMTV TFX/B,


APPELLAnts PETxrion mmwmmmReviniJ

C^m6S f?tf^> #o=5e Bpplhnt Ronald FruySLhetmtf'hm filing
This Prv5l peh fa &n Per Discretionary Review rPtfbuant" h?
Ruk, b% ofthe 7i>MS> folte efftypeJIafaprvcjcJurtA
         raRLg      OF ConT£nT5

Xndex    of (tvfhonhes                   U

Statement Regarding Oral PtrgumenT       HJ

statement of the Case                    UT


Statement of ProctAura I History         JST

Grounds Per Rtyitvu-Question Presented    I

Argument"                                 I *

ftcjutpof Appe-llanfs Brief              S'-i

Prayer                                    ^




                    1
            XHDf A OF fWTHORZTX E5
                                          met

Alejandro V* itfltd n,                     6
  H^3 S. \l). 2d 230 (t<* en* RpP \m)

BurKe V State                              6


Csmpfon V5fate                             6
  607 s,iu,aJ aMfc (r^c^% iw)

bavis   V, ifateL                          6



Trrttmcm f V5tafc                          4
  3M0S.iU.3Ji 111, m^ £&><*»> to MO

Haw Kins V State.                          3
  135" SUU, 3d 12JH (r<*Cr*nflwloOH)

J^cKson     V   Virginia
                                               4
   4H3 U3 307, <H CT 61 L £*J 2J 5*0 WO




                         St
                                    PACi


Jones VSfate                         £
  6hi iai ^J i^/r (rmrw&ppmx)

Lincoln V JSfafe,                    6
  50S S, U). 2A ^ (T<* o*n %> IW)

Martinez V itafe                      u


f\)auldm   V State                   &
  hl% S.UJ.2JI lW(Tt*i««foMS)

ITl05 ley V 5fatt                     g
  ^23 S.VJ. 2d ^I^^CTeA^VnA^/W)

Thr^dg/fl V State                     g

Ufiifing V Stflfe
  717 i,a/, 2*1 45* fa* ovm%. WO)    7
 STATE fflEnT REGftRPinG ORAL flRGUfflEJTT

Thi5 case ha* issu&s that need to loe addressed and
 Ofal arautneni ujsuld he benifietal




(\ppe,llant Ronald FaySchermer-hom* (\ Firsttime of£ndef}
iuab convicted of the offense of Cjmtmuious $twa\
Assult ofa dhi Id by aTarrant County Jury, The abuse}
according to the complainfanf^- uuho is menfaly
challenged —alegeol&dly Oeevred over many oteass ions,
overahno) period of time. Defense eounsel challenged
those aleqations questioning whether the State had
met 'its high burden of proof* noting that this /5 a one
uJitness case ujith uncorroborated, mcoiisistont
Testimonyx no physical evidence other than that
Contrary to sek\)a\ abuse* and Wldencc of-Coercion.
The^ame Jury sentenced Ronald Fay Sehermtrhom to
Confinement for hfe> RR WiSpy M-lbSi \Zom pa, I0Z< Thvs
ftppcal items Prom an improper ruling and statemtnT
made during the Stated Jury argument at the
quilt - innocence phase of the trial



                     IH
    smnmENTOF procedural msroRy

Trial began on iTWy^«20|3 andfolhvJm^ eom/ietr&n,
ffppelkntivassentencedon1hefv)hu)fnQ deny to ZOnhnantrJ
for Life, LUiHiouTparole mthe Institutional Divtewn of"the
TcMS Departmentof CriminalJusftcc. RR» Vol Hpg 102. nofltc
cf -Rpp&al ujixS ftmely given 6n July Wi Wl3 tR U?/ )pq Q6
fothwing tti® exfensUns ettime.0ra nfeJ $>ythe Court
ftppellant uJa<> affirmed by the (Lflurt&ffhppe.als an July Ph
 ~3J)X£, The t'Appeals tcvrt memorandum Opmon u)a<,
pecit^tdjn an vn-ftthely manner £>y RppzlUnfem Jl>/yiH'
*10l£l The te0rt6 Opinion wassenthy Appellants Loorl'.frppeitikd
 fHtTsmey-t Eiian 5ahanf on July' ID;2.8l&'aeetornpfamed ufth
 a Ititerfrom him dated July 2MIS' vr# (Usfrfod mail numkr
 1Q\H xm 0001 ItfDllbZ, Peu'^J by the Mark Stth Unit an
tfo\y IStlDlftnJI delivered tvftppeitenton July H, 201SI
 IWoffon eferRetmrMg and Fn ~8mt, Reeonsfdetohten totrc mailed
kdays afkrPea'ptoffheEoorts OpMton anJvly2n,M£ &?th
deevmeryts clearlystated and BhweA JustCausefvr fh^dday
Insubmission, hotrftxer theyu*vre$h1lnotacupied anddeclared
Unttmdy vn July 2Hn and July UlOifresptttivlty,




                         xsz:
           GR(MIP5 FOR REVIEW

did the Court of ftppea \5 error mevaluating fine
(55ue that thcTrialtovftemirtd in overruling the
objection to thc5tatcs Juty ftrgvment ?




The- Ceurhf appeals, in fhtir Opinion did not deny
that the^Trml Courtuuas merror in its rvlmg, Houtvtr
 \t did state that the errtrouas HfiRir\l£SS. The Court
offtppea\s concluded its opinion by stating*given
the brevity of theprosotutors comments, the lack
ofprcj udite, and the strength of the Evidence
Supporting Appellants conviction uue. conclude ttat
 That any error associated w)th the prosecutors
 COmmentujas*Harmless*f>eefZjS' Courts Opinion.
    fippJlant respectfully disagrees for the
 fallowing reasons. First* it mvbfbestoted that the
 \Jneorroborated testimonial evidence tn ftppelhnts
 CASC UJQS by f)0Means Strong 6ut UJtAK and
 t&ntradictive. If the ca^e had teen cvalvafed by the
 Tory 'Uuiihoot hU>> the only reasonable vtrditfwoolA
 have been Hot Gui Ity,
/)/! Testimony offered attrial against ftppella nfuuas also
COntrad leted byphysiea Ievidence obtained thru a
genitalia examination,namely ihatltasds hymen ivas not
Seortd,strcched or broken but mfaet^hSeT medical emm
cuas*absolutely normaYuuith Ho tvidenceofSeam I
 Assolt If 15 only Reasonable* that 'if Tessa had bean
^eiually ftssulfed by Appellant numerous times by
penetration, her hymen and or cerviA uuould have
been damaged to some degree* northatofa
teenage, virgin. The. Courtof Opp&a\s mostnothave
talfcn this into consideration, or they compfetcly over -
'looKed if, as did thejury Thte evidence Certainty
CMbtdoubton the conviction. Ffl&reouer, where
evidence is uoeak, the determination as to whether
 Qerror )S Harm-foil or Harmless is dmmatiely Changed.
Since Appellant is stating that the evidence IS tu£aK>
Cohtraray to the opinion ofthe Appeals Courts he is also
stating that the error cuas Harmfvll and affected -the
 Appellants substantial rights guarenfeed under the
 U.S and Vu$$ donstifutfons.
     The error uuas, Harmfvll due to the fact ofthe
 Impression received by thejury on the tried Judges
 pause m rulma against Appellant* It had fo beobviOVS
•thattheTnalSudge ujq6 mcerreeton hti ruling since
theprosocutor immediately eorreeted himself after the
Svdcfts mtorreetand 'improper rulingftfceeRR \Io\3pglQ))
Jhe-iprosocuter doing damage control where thedam^c* uJtxs
already doner C$^Haojkm<> VShxte^ ISS'S.U). 2>o\ 72) 8LI
(r^trfrn/t^2ci(H)\-pro6ocotors stlf-correctiveaction m^ht
notearry the Same tdeiqht as a Trial toortb Unstruetrons
to disregard . The-Jury hauler not having the benifit
of Corrections I instructions to ^Disregard prosocuhon's
Itetstatement"'fy fheSrial Judge would have dtfm*t\y
left thejury conflicting as uocll as confusing
Impressions, Thejury musthavc\ -thought h them '
*selves, Whathapper\e.d here? TheSudge has, notsaid
 Or insjtucted us on any of thedefends objections,
 does the judge Kneu^ ^erncthma, vJe dontl Did the-
 defendant prove A/s inn ece* id./ uj$$ he gupnabe to 1
 We dfdsay yesterday that t^e uooold like to hear his
Sldetkvtuuedidnot. Wayke uJtth all fhis> he is guilty'„
   Tmopre-ssions are powerful ra&twat&rs on the,
 deceSSiont> aje maKe, as human beings an a daily'baits.
B) iZne.cmdr> £tnpr»iper t>r£n£a*plde /Wia^s arcakondanT^hts^qh&^Som c£M>3tehc«>
nefroltAen ,rnotcrt^dTv^SJryJ^d^mt^£ce RR. VeL3p$l530+3l (WWtyptf;
QnoruliAaerSorytotrethoA^SlrnmruhAa H«y> 0l-2H*va'/vkd<ft'2*'iv fo*X
no jvry JTn4iri>crb/isf HS'-llHoU ewrVkd nearly' C&icott&crwltAOiW 3V1
Qbi&ist'ddeto wfuAe e*perfoe'-oi/trfvkd " Rtofottfed urged- no ruling
nosury-iA&Hvcttonij IHWil ew^c-fixdo dtniadj win affaprwerifon
sfafcj htSallttfddate toas b>R>t/k e>n ushth htc,f»e iott\f Mh^ptey,&*&«/
TO the, lauj pJrttkn <
By the judge leas/me) this negative impression
Touoardis Appellant in hts improper ruling/ If
Can not be said that this error did notsubs-fainu&\y harm
(tppellanf.
    Appellant oJould state, that the Loortof (tppeals revievJ
€f this ease under the fretmah and ftlartinei- standard
of Substantial rights, uuas incorrect LSee fTfjeman V.~
Sfate,3HDZM3d 717, 12&l°l lTc*>lrimPrf>pte\i\
Pflarfinez V STaTC 115,0). 2d 677, ^X-^Cr^trtm-
"PtpplOOO), The HjQurfuJOuldjin flppe.1lad's, opinion have
bejui belter z>cr\izd in rtuietomof this case under
(Jackson VMir^nia^HH3 US301^C\ Of. &\L,Ed 7A h%D